COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


GREAT COASTAL EXPRESS, INC.
AND
PACIFIC EMPLOYERS INSURANCE COMPANY

v.   Record No. 0108-96-3                       MEMORANDUM OPINION *
                                                    PER CURIAM
JANICE RUCKER                                      JUNE 11, 1996


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
             (Patricia C. Arrighi, on brief), for
             appellants.

             (Gary L. Lumsden; Lumsden & Overstreet, on
             brief), for appellee.



     Great Coastal Express, Inc. and its insurer (hereinafter

collectively referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that Janice Rucker

("claimant") (1) proved she sustained a change in condition as of

December 1, 1994; and (2) adequately marketed her residual

capacity beginning December 1, 1994.   Upon reviewing the record

and the briefs of the parties, we conclude that this appeal is

without merit.   Accordingly, we summarily affirm the commission's

decision.   Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    R.G. Moore Bldg. Corp v. Mullins,

10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).     Factual

findings made by the commission are binding on appeal if
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
supported by credible evidence.       James v. Capitol Steel Constr.

Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

                                  I.

     On March 31, 1994, claimant, who worked for employer as a

tractor trailer driver, sustained multiple injuries as a result

of her involvement in a motor vehicle accident.      Employer

stipulated to the compensability of claimant's accident.        In a

December 1, 1994 opinion, the commission awarded claimant

benefits until July 28, 1994, the date Dr. Darrell F. Powledge

released claimant to return to work.      On December 9, 1994,

claimant filed a change in condition application alleging

recurrent incapacity beginning December 1, 1994.
     The commission awarded claimant temporary total disability

benefits from December 1, 1994 through January 30, 1995,

temporary partial disability benefits from January 31, 1995

through February 17, 1995, and temporary total disability

benefits beginning February 18, 1995 and continuing.      The

commission found that the uncontradicted medical evidence

provided by Dr. William F. Swann proved that claimant could not

perform her pre-injury work as of December 1, 1994.

     The commission's finding is supported by evidence that Dr.

Swann first prescribed Lorcet for claimant on October 3, 1994.

Dr. Swann opined that claimant should refrain from driving

tractor trailers as of December 1, 1994 due to medication

prescribed for her March 31, 1994 injury.      Claimant testified



                                  2
that she had been taking Lorcet since she came under Dr. Swann's

care, and that she had not previously taken the drug under Dr.

Powledge's care.   Dr. Swann was the only physician to treat

claimant since November 1994.   Dr. Swann's opinion and claimant's

testimony constitute credible evidence to support the

commission's decision that claimant proved a change in condition

as of December 1, 1994 related to her compensable March 31, 1994

injury by accident.
                                 II.

     Based upon claimant's testimony concerning her efforts,

beginning December 1, 1994, to find employment with approximately

fifty employers, the commission ruled that she proved she

marketed her residual work capacity.   Claimant testified that she

filed an application with all of the employers contacted and had

approximately ten interviews.   Claimant ultimately secured work

with Pinkerton Security around January 31, 1995.   Claimant worked

for Pinkerton until February 17, 1995, when she was unable to

continue due to the side effects of Lorcet.   At the time of the

hearing, claimant stated that she had secured a home sales job

with Mary Kay Cosmetics, but had not yet started working.   No

evidence contradicted claimant's testimony concerning her

marketing efforts.    Her testimony constitutes credible evidence

to support the commission's finding that she adequately marketed

her residual capacity.   Accordingly, we will not disturb this

finding on appeal.




                                  3
For the reasons stated, we affirm the commission's decision.

                           Affirmed.




                           4